Citation Nr: 0914530	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 
2001.

This matter is on appeal from the Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2008 for further development and is now 
ready for disposition.


FINDINGS OF FACT

1.  ADHD is a developmental disorder; developmental defects 
are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.

2.  There is no persuasive evidence that the Veteran incurred 
a superimposed disease or injury during or as a result of 
military service which resulted in disability additional to 
the ADHD.


CONCLUSION OF LAW

The Veteran's ADHD was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran contends that he has had ADHD 
symptomatology, i.e. problems concentrating, since he was in 
the third or fourth grade and that he really started having 
problems after he was a recruiter from 1990 to 1993, an 
assignment he described as "very stressful."

Significantly, under universally recognized medical 
principles, ADHD is considered a developmental disorder.  See 
The MERCK Manual, ADHD, Online Ed.; see also American 
Psychiatric Association's Diagnostic and Statistical Manuel 
(DSM-IV) (ADHD is reported under Axis II as a personality 
disorder).  Pursuant to 38 C.F.R. § 3.303(c), developmental 
defects are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits, and may not, 
of themselves, be service connected.  Accordingly, service 
connection for ADHD, as a mental deficiency, is barred by 
law.  See also 38 C.F.R. § 4.9 (2008); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 
(1992).  

If, however, a superimposed disease or injury occurred as a 
result of active duty service that resulted in disability in 
addition to the ADHD, then service connection could be 
granted for that resultant disability. VAOPGCPREC 82-90 (July 
18, 1990) (a reissue of General Counsel opinion 01-85 (March 
5, 1985)).  

The Veteran reported in connection with the current claim for 
benefits that the stress from his duties as a recruiter in 
the early 1990s worsened his symptoms.  However, the 
contemporaneous service treatment record noted that he 
reported that has attention problems "had not worsened."  
There is, therefore, no persuasive, competent evidence that 
the alleged stress resulted in additional disability.  

In support of his claim, the Veteran submitted a September 
2005 statement from his private therapist and the 
physician/medical director of the health care facility where 
he had been receiving treatment for ADHD since October 2004.  
These medical professionals concluded that "[the Veteran] 
has suffered from ADHD symptoms for quite some time, 
including during his military career."  While indicating 
that he had ADHD during his active duty service, the 
statement does not support a finding of superimposed 
disability as a result.

As such, there remains a lack of any relevant treatment 
notations in service and for several years afterwards - a 
fact that supports the conclusion that any alleged 
superimposed injury in service did not cause additional 
disability.  In light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

The Board has also considered the Veteran's statements 
asserting a relationship between his reported ADHD and active 
duty service.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  However, ADHD is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).  The Board attaches 
greater probative weight to the universally recognized 
medical principals reflecting that ADHD is a development 
disorder than to his statements.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because, to the 
extent that ADHD is a developmental disorder, the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration, including (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing an in-
service event, injury, or disease, or manifestations of 
certain diseases during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA service 
treatment records.  Further, the Veteran submitted private 
treatment records dated from 2004 to 2005 concerning 
treatment for ADHD.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in March 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for ADHD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


